Citation Nr: 0513895	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  90-21 738	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a compensable evaluation for cervical 
dysplasia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1988 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which granted entitlement to service 
connection for cervical dysplasia and assigned a 
noncompensable rating.  The veteran filed a timely appeal.  
The Board remanded the claim in 1991 and 1997.  Due to 
circumstances unclear to the Board, the claim was not 
recertified to the Board until March 2005. 

During the course of the appeal, the veteran moved to 
Maryland; therefore, the Baltimore, Maryland RO has 
jurisdiction over this claims file. 

The Board observes that in April 2004, the veteran filed a 
notice of disagreement with an August 2003 rating decision 
denying compensation for loss of use of a creative organ.  To 
date, the RO has not issued a statement of the case on this 
issue.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In 
the Remand section of this decision, this issue is remanded 
to the RO via the Appeals Management Center in Washington DC:

In April 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).



FINDINGS OF FACT

1.  The veteran's cervical dysplasia is manifested by no more 
than mild symptoms, requiring that annual pap smears be 
conducted.

2.  There is no evidence that the veteran's cervical 
dysplasia is moderate or severe, that it requires continuous 
treatment, or that it is not controlled by treatment.

CONCLUSION OF LAW

The criteria for a compensable rating for cervical dysplasia 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.116, 
Diagnostic Code 7612 (2004); 38 C.F.R. § 4.116, Diagnostic 
Code 7612 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the Board notes that over the long 
course of this appeal, the veteran has not been notified in 
writing of the provisions of the VCAA.  However, in March 
2005, the Coach of the Appeals Team in the RO contacted the 
veteran by phone and explained the notice provisions of the 
statute.  The veteran indicated at that time that she had no 
further evidence to submit; that she did not wish to have a 
hearing before the RO or the Board; and that she waived any 
and all time requirements with respect to her appeal.  She 
expressed her desire to have her case forwarded immediately 
to the Board for appellate review.  Accordingly, the Board 
finds that sufficient notice has been provided to the 
veteran.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for an increase in benefits.  
Private and VA clinical records have been consistently 
retrieved and associated with the claims file.  The veteran 
has been examined in conjunction with her claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the schedule, 
Diagnostic Code 7699 is used to identify gynecological 
disabilities that are not specifically listed.  38 C.F.R. § 
4.27. 
Service connection was established for cervical dysplasia in 
September 1988 and assigned a noncompensable rating under DC 
7699-7612.   

The Board notes that on May 22, 1995, DC 7612 was amended.  
Under the rating criteria prior to the amendment, DC 7612 
rated based on cervicitis.  Moderate cervicitis warranted a 
10 percent rating, while severe cervicitis warranted a 30 
percent rating.  38 C.F.R. § 4.116, DC 7612 (1994).

The amended DC 7612 rates based on disease or injury of the 
cervix.  Symptoms that require continuous treatment warrant a 
10 percent rating.  Symptoms that are not controlled by 
continuous treatment warrant a 30 percent rating.  38 C.F.R. 
§ 4.116, DC 7612 (2004).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has reviewed the extensive medical evidence in this 
case, to include VA records from November 1983 to August 
2004.  Private records dated in 1995 have also been reviewed.  
It is clear from the record that the veteran suffers from a 
number of medical disorders involving her gynecological 
system.  

A June 2002 VA exam was conducted by a physician's assistant, 
who explained that there was no way to assess true 
symptomatology of cervical dysplasia through an exam or 
through the veteran detecting symptoms, as the disease has no 
real symptomatology and can only be detected by routine pap 
smears. 

In July 2003, a VA gynecologist reviewed the veteran's 
records to render an opinion as to the severity of her 
service-connected disability of cervical dysplasia. The 
doctor observed that the veteran had not complained of any 
symptoms related to her cervical dysplasia.  She had had no 
abnormal bleeding, no vaginal discharge, nor postcoital 
bleeding.  The doctor further confirmed that this was 
consistent with cervical dysplasia, which usually is 
asymptomatic.  The impression noted was a history of cervical 
dysplasia, as no pap smear was conducted at that time. 

The Board notes that the VA gynecologist is competent to 
render a medical opinion as to the severity of the veteran's 
cervical dysplasia.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1992).  She had access to, and reviewed, the claims 
file, and provided a basis for her opinion, all factors the 
Court has found important in assessing the weight and 
credibility of medical opinions.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 91998); Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000).  Based on this, the Board finds the 
July 2003 opinion to be credible.  The Board notes that it 
may not base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Absent evidence to the contrary, the Board is in no 
position to question the validity of the opinion.

The Board's review of the record reveals that much of the 
gynecological treatment the veteran has received is for 
treatment of endometriosis and fibroids.  In January 2004, 
the same doctor who reviewed the file for the July 2003 
opinion reviewed the file again.  She opined that neither the 
veteran's uterine fibroids nor the endometriosis was related 
to her cervical dysplasia.  She also indicated that no 
further examination or testing would be necessary to attest 
to that fact. 

The Board finds that while the veteran does receive 
continuous treatment for her non service-connected 
gynecological disorders, she does not require continuous 
treatment for her cervical dysplasia.  The disorder is 
consistently explained as being asymptomatic and only 
diagnosable by way of routine pap smears.  Although the Board 
recognizes that pap smears are uncomfortable for the veteran, 
because they are required only yearly, the Board finds this 
does not rise above the level of mild symptoms, as 
contemplated in the higher ratings under the old Code.  

Nor does the requirement of a yearly exam constitute a 
symptom requiring continuous treatment, as contemplated in 
the higher ratings under the new Code.  Again, the veteran's 
continuous gynecological treatment, i.e., more frequent than 
monthly visits, is documented in the record as being for 
symptoms associated with her non service-connected 
disabilities.  In fact, no symptoms have been attributed to 
her cervical dysplasia. 

Based on a review of the record as a whole, the Board finds 
that the severity of the veteran's service-connected cervical 
dysplasia does not warrant a compensable rating under the 
schedule. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether she is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco, 7 Vet. App. 
at 58.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126; see also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In this case, the severity of the veteran's service-connected 
dysplasia has not fluctuated during the course of the appeal.  
Therefore, a staged rating is not appropriate.  

While the Board is sympathetic to the veteran's current state 
of health, it reiterates that it may not come to its own 
unsubstantiated medical conclusions.  See Colvin, supra.  It 
must rely on the record on appeal to base its decision.  
Here, there is no evidence that the veteran's service-
connected cervical dysplasia is manifested by any symptoms 
that require the continuous treatment contemplated in the 
higher rating or that it is so severe that treatment will not 
control it.  The Board notes that this is not to say that the 
veteran's other, non service-connected, gynecological 
conditions do not require such treatment; however, they are 
not at issue here.  Accordingly, the appeal must be denied. 


ORDER

Entitlement to a compensable evaluation for cervical 
dysplasia is denied.


REMAND

The RO denied special monthly compensation for loss of use of 
a creative organ, 38 U.S.C.A. § 1114(k), 38 C.F.R. 
§ 3.350(a)(1), in an August 2003 rating decision.  The 
veteran responded in April 2004, expressing disagreement with 
that decision.  A statement of the case should have been 
provided.  38 C.F.R. § 19.26 (2004).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

A statement of the case with respect to 
the claim for special monthly 
compensation based on loss of use of a 
creative organ should be provided.  The 
veteran should be advised of the 
requirement for a substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


